Exhibit 2.4 October 31, 2011 Perma-Fix Environmental Services, Inc. 8302 Dunwoody Place, Suite 250 Atlanta, Georgia 30350 Attention: Dr. Louis F. Centofanti, Chairman, President, and Chief Executive Officer Homeland Security Capital Corporation 4601 North Fairfax Drive Arlington, Virginia 22203 Attention: C. Thomas McMillen Chief Executive Officer Safety & Ecology Holdings Corporation 2800 Solway Road Knoxville, Tennessee 37931 Attention: Christopher Leichtweis Chief Executive Officer Re: Closing Net Working Capital Amount for purposes of the Stock Purchase Agreement, dated July 15, 2011 (the “Purchase Agreement”), by and among Perma-Fix Environmental Services, Inc. (“PESI”), Homeland Security Capital Corporation (“Parent”), and Safety & Ecology Holdings Corporation (the “Company”) Gentlemen: With reference to Sections 1.4 and 1.5 of the Purchase Agreement, attached to this letter are the following: · Estimated Closing Balance Sheet and the calculations of the Estimated Net Working Capital Amount, as Exhibit A; and · Closing Statement and the calculations of the Closing Net Working Capital Amount, as Exhibit B. Unless otherwise defined in this letter, the capitalized terms in this letter shall have the meanings ascribed to them in the Purchase Agreement. Section 1.5(a) provides that PESI shall prepare and deliver to Parent a Closing Statement reflecting the Net Working Capital Amount of the Company as of the Closing, or the Closing Net Working Capital Amount, within 75 days after the Closing.Section 1.5(b) provides that Parent may dispute the Closing Net Working Capital Amount and the Closing Statement within 45 days after Parent’s receipt of the Closing Statement.The Closing Statement has already been prepared and been delivered and the parties have therefore agreed to review and finalize the Closing Net Working Capital Amount, as reflected on the Closing Statement, contemporaneously with the Closing. October 31, 2011 Page 2 of 3 Based on the Estimated Net Working Capital Amount, as reflected on Exhibit A, and the Closing Net Working Capital Amount, as reflected on Exhibit B, the parties hereby agree that there is Final Net Working Capital Deficiency in the amount of $5,038,023, which amount shall be deducted at Closing from the Initial Cash Consideration payable by PESI to the Company, resulting in a reduction to the Purchase Price in the same amount (the “Purchase Price Adjustment”) The parties further agree that the Purchase Price Adjustment pursuant to Sections 1.4 and 1.5 of the Purchase Agreement shall constitute the full and final settlement of any and all claims giving rise or related to such Purchase Price Adjustment pursuant to Sections 1.4 and 1.5, and after the Closingneither PESI,the Parent nor the Company shallassertor claim any further adjustments to the Purchase Price pursuant to Sections 1.4or 1.5 of the Purchase Agreement.The parties hereto agree that all of the assets of the Company and its consolidated subsidiaries, whether or not subject to the Purchase Price Adjustment as provided in Sections 1.4 or 1.5 and as set forth in Exhibits A and B attached hereto, shall be and shall remain the assets of the Company and its consolidated subsidiaries for all purposes and on or after the Closing neither the Parent nor any of the Parent subsidiaries shall have any rights, title or interest in and to such assets. (Remainder of page intentionally left blank.Signature page(s) to follow.) October 31, 2011 Page 2 of 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation By: /s/Ben Naccarato Name: Ben Naccarato Title: CFO (“PESI”) HOMELAND SECURITY CAPITAL CORPORATION, a Delaware corporation By: /s/ C. Thomas McMillen Name: C. Thomas McMillen Title: CEO (“Parent”) SAFETY & ECOLOGY HOLDINGS CORPORATION, a Nevada corporation By: /s/ Christopher P Leichtweis Name: Christopher P. Leichtweis Title: CEO/President (the “Company”) EXHIBIT A ESTIMATED CLOSING BALANCE SHEET AND CALCULATION OF ESTIMATED NET WORKING CAPITAL AMOUNT Safety & Ecology Holdings Corporation Working Capital Analysis Projected 26-Oct Current Assets Cash in Bank and Money Markets $ Billings in Excess of Earnings Accounts Receivable - Trade Accounts Receivable - Retainage Allowance for Bad Debt ) State Income Tax Receivable Employee Receivables Prepaid Expenses & Other Current Assets Assets Held for Sale - Total Current Assets $ Current Liabilities Accounts Payable - Trade Costs in Excess of Billings Accrued Compensation Other Accrued Liabilities Current Deferred State Income Taxes LOC Payable Current Portion STI Equip Note - Total Current Liabilities $ Net Working Capital (NWC) $ EXHIBIT B CLOSING STATEMENT AND CALCULATION OF CLOSING NET WORKING CAPITAL AMOUNT Safety & Ecology Holdings Corporation Working Capital Analysis Projected 26-Oct Current Assets Cash in Bank and Money Markets $ Billings in Excess of Earnings Accounts Receivable - Trade Accounts Receivable - Retainage Allowance for Bad Debt ) State Income Tax Receivable Employee Receivables Prepaid Expenses & Other Current Assets Assets Held for Sale - Total Current Assets $ Current Liabilities Accounts Payable - Trade Costs in Excess of Billings Accrued Compensation Other Accrued Liabilities Current Deferred State Income Taxes LOC Payable Current Portion STI Equip Note - Total Current Liabilities $ Net Working Capital (NWC) $
